 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   TAM H. NGUYEN,                 ) Case No. SACV 17-1863-FMO (JPR)
                                    )
12                    Petitioner,   )
                                    )          J U D G M E N T
13              v.                  )
                                    )
14   THERESA CISNEROS, Acting       )
     Warden,                        )
15                                  )
                      Respondent.   )
16
17        Pursuant to the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge,
19        IT IS HEREBY ADJUDGED that this action is dismissed.
20
21
22   DATED: July 14, 2021                      /s/
                                     FERNANDO M. OLGUIN
23                                   U.S. DISTRICT JUDGE
24
25
26
27
28
